DETAILED ACTION
Introduction
This office action is in response to applicant’s amended claims and Terminal Disclaimer filed 5/4/2021. Claims 1-20 are currently pending and have been examined. Applicant’s IDS have been considered. There is no claim to foreign priority.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The instant application is deemed to be directed to a non-obvious improvement over Lane et al. (Lane, US 2008/0015860), Narayanan et al. (Narayanan, US 2008/0071518), Fleizach et al. (Fleizach, US 2013/0238339), and Qian et al. (Qian, US 2009/0055162).
Lane teaches delivering audio information including geographical classification. Narayanan teaches communication using mixed translation in multilingual communication. Fleizach teaches speech synthesis handle content 
However, none of the above references teach alone or in obvious combination:
Regarding claim 1, “A method comprising:
generating, via a speech processing system and based on a location of a device, first speech comprising a first portion corresponding to at least a first part of a text and a second portion corresponding to at least a second part of the text, the first portion in a first language and the second portion in a second language; communicating the first speech to the device;
generating, via the speech processing system, second speech from the text wherein the second speech comprises the first portion and the second portion both being in a same language; and
communicating the second speech to the device.”
Regarding independent claims 12 and 20, claims 12 and 20 set forth limitations similar to claim 1, and are thus allowed based on similar reasons and rationale.
Dependent claims 2-11 and 13-19 are allowed, as they depend from their respective allowed parent claims.

7.    Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT M SPOONER whose telephone number is (571)272-7613.  The examiner can normally be reached on 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAMONT M SPOONER/Primary Examiner, Art Unit 2657                                                                                                                                                                                                        



lms
7/30/2021